          Case 5:21-cv-03147-SAC Document 7 Filed 08/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JERMAINE TYRELL PATTON,

               Plaintiff,

               v.                                            CASE NO. 21-3147-SAC

(FNU) THOMAS, Warden,
et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under Bivens v. Six Unknown Named Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Although Plaintiff is currently

incarcerated at FCI-Williamsburg in Salters, South Carolina, the events giving rise to his

Complaint occurred during his detention at CCA in Leavenworth, Kansas. The Court granted

Plaintiff leave to proceed in forma pauperis.         On June 29, 2021, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”) granting Plaintiff until

July 23, 2021, in which to show good cause why his Complaint should not be dismissed for the

reasons set forth in the MOSC. Plaintiff has failed to respond by the Court’s deadline and has

failed to show good cause why his Complaint should not be dismissed.

       The Court found in the MOSC that it plainly appears from the face of the Complaint that

Plaintiff’s claims are subject to dismissal as barred by the applicable two-year statute of

limitations.   Plaintiff filed his Complaint on June 18, 2021.       Plaintiff’s alleged violations

occurred around July 2018. It thus appears that any events or acts of Defendants taken in

connection with Plaintiff’s claims took place more than two years prior to the filing of Plaintiff’s

Complaint and are time-barred. See Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995)
                                                 1
          Case 5:21-cv-03147-SAC Document 7 Filed 08/04/21 Page 2 of 3




(district court may consider affirmative defenses sua sponte when the defense is obvious from

the face of the complaint and no further factual record is required to be developed). Plaintiff has

not alleged facts suggesting that he would be entitled to statutory or equitable tolling. The Court

directed Plaintiff to show good cause why his claims are not barred by the statute of limitations.

       The Court also found in the MOSC that Plaintiff provided no factual claim or support for

a claim that Defendants acted under color of state law. Therefore, Plaintiff fails to state a claim

for relief under 42 U.S.C. § 1983.

       The Court also found in the MOSC that Plaintiff failed to state a claim under Bivens. The

Supreme Court has held that a Bivens action does not lie against a private corporation that

manages a private prison. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71–73 (2001)

(holding that Bivens action does not lie against a private corporation operating a halfway house

under contract with the Bureau of Prisons). Plaintiff names CCA as a defendant, as well as staff

at CCA. The United States Supreme Court has found that a Bivens remedy is not available to a

prisoner seeking damages from the employees of a private prison for violation of the prisoner’s

Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply

the existence of a Bivens action where state tort law authorizes alternate action providing

deterrence and compensation). Plaintiff’s remedy against CCA and its employees, if any, is an

action in state court for negligence or other misconduct. See Harris v. Corr. Corp. of Am.

Leavenworth Det. Ctr., No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff

has remedies for injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05

(individual CCA defendants owed a duty to protect to plaintiff that if breached, would impose

negligence liability)); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law generally provides an

inmate with a remedy against CCA employees for negligence and for actions amounting to

violations of federal constitutional rights.); see also Menteer v. Applebee, 2008 WL 2649504, at
                                                 2
           Case 5:21-cv-03147-SAC Document 7 Filed 08/04/21 Page 3 of 3




*8–9 (D. Kan. June 27, 2008) (plaintiff’s state law negligence claim found to be equally

effective, alternative cause of action to Bivens claim).

        The Court’s MOSC provided that “[f]ailure to respond by this deadline may result in

dismissal of this matter without further notice.” (Doc. 5, at 10.) Plaintiff has failed to show

good cause why this matter should not be dismissed.

        IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated August 4, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                  3
